DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 31, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received August 31, 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-7, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 2 recites the limitations “the first heat sinks” in lines 3-4, “the first electrode assemblies” at line 4 and "the first heat sink" in line 5.  There is insufficient antecedent basis for these limitations in the claim.  Recitation of “a first heat sink” at line 2 of claim 2 does not provide sufficient antecedent basis for “the first heat sinks” at lines 3-4.  Furthermore, upon recitation of plural heat sinks therein, it is unclear which heat sink(s) the term “the first heat sink” at line 5 (singular sink) the claim limitation is referring to.  Similarly, while claim 1 recites a first electrode assembly (singular), this does not provide sufficient antecedent basis for the term “the first electrode assemblies” (plural) at line 4 of claim 2.  Claims 3-7, 15-18 and 20 are dependent upon claim 2 and rejected for at least the same reasons.  Clarification is respectfully requested.  
b.	Claim 3 recites the limitations “the second heat sinks” in line 2, “the second electrode assemblies” at line 2 and "the second heat sink" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Recitation of “a second heat sink” (singular) at line 3 of claim 2 does not provide sufficient antecedent basis for “the second heat sinks” (plural) in claim 3.  Furthermore, upon recitation of plural heat sinks therein, it is unclear which heat sink(s) the term “the second heat sink” at line 4 of claim 3 (singular sink) the claim limitation is referring to. Similarly, while claim 1 recites a second electrode assembly (singular), this does not provide sufficient antecedent basis for the term “the second electrode assemblies” (plural) at line 2 of claim 3.   Claims 4-7 are dependent upon claim 2 and rejected for at least the same reasons.  Clarification is respectfully requested.
c.	Claim 6 recites the limitation "the second electrode assembly" (singular) in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim as the claim recites a plurality of second electrode assemblies (see claim 3 to which claim 6 is dependent upon) and it is unclear which electrode assembly/assemblies the limitations of claim 6 is/are directed to.
d.	Claim 7 recites the limitations “the second heat sink” at line 2 and "the second electrode assembly" (singular) in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim as the claim recites a plurality of second heat sinks and a plurality of second electrode assemblies (see claim 3 to which claim 7 is dependent upon) and it is unclear which heat sink(s) and which electrode assembly/assemblies the limitations of claim 7 is/are directed to.
e.	The term "better" in claim 9 is a relative term which renders the claim indefinite.  The term "better" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of what the term “better” in claim 9 is with respect to the heat sinks is not clear.  There is no art defines standard for the term and the disclosure does not provide an absolute definition for what the term is limited to.  Accordingly the scope of the term “better” in claim 9 is not definite.  Claims 10-12 are dependent upon claim 9 and rejected for the same reasons.
f.	Claim 13 is unclear with respect to the phrase “between adjacent two of the first battery and the second battery” as the number of first and second batteries therein is not clear as to whether the buffer plate is meant to be between two of each of the first battery and two of each of the second battery or if the buffer plate is meant to be between an adjacent first and second battery (one of each battery and not two as could be claimed).   It is further unclear how a single buffer plate can be located between both two of the first battery and two of the second battery as claimed.  It would appear that the disclosure is to a buffer plate 30 disposed only between two adjacent batteries (not a single buffer plate disposed between two of each first and second battery as claimed).  However the exact nature of the configuration of claim 13 is not particularly clear.   
g.	Claim 15 recites the limitation "the first heat sink" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 2 recites plural first heat sinks therein (see lines 3-4 of claim 2) and it is unclear which heat sink(s) the term in claim 15 is directed to.  This also applies to claim 16.  
h.	Claim 17 recites the limitation "the second heat sink" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 3 recites plural second heat sinks therein (see line 2 of claim 3) and it is unclear which heat sink(s) the term in claim 17 is directed to.  This also applies to claim 18.  
i.	Claim 20 recites the limitations "the second heat sink" in lines 2 and “the first heat sink” in line 2.  There is insufficient antecedent basis for this limitation in the claim as the claims previously recite plural heat sinks for each of the first and second heat sink and it is unclear which heat sink(s) each term in claim 20 is directed to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (U.S. Patent Application No. 2016/0197385).
Matsumoto discloses a battery pack comprising 
a first battery 10a and a second battery 10c arranged in a stack (10a-10e), the second battery 10c being closer to a center of the battery pack than the first battery 10a in a stacking direction of the first battery 10a and the second battery 10c;
wherein the first battery 10a comprises a first thermally conductive component 20a or 20b and a first electrode assembly (internal cell components), the second battery 10c comprises a second thermally conductive 20c or 20d component and a second electrode assembly (internal cell components), and a thermal conductivity of the second thermally conductive component is not lower than that of the first thermally conductive component.  Notably, Matsumoto explicitly teaches that heat dissipation plates 20c and 20d disposed at the center of the case have a single structure that maximizes the amount of flowing heat and has a lower heat resistance whereas heat dissipation plates 20a, 20b, 20e and 20f have a relatively higher heat resistance compared to the center plates 20c and 20d (paras. [0062]-[0063] as applied to claim 1).

    PNG
    media_image1.png
    810
    855
    media_image1.png
    Greyscale

Each heat dissipation plate 20a-20f includes a major planar surface which removes heat from corresponding adjacent batteries, thereby functioning as a heat sink Therefore a given battery in relation to an adjacent heat dissipation plate is arranged in relation a respective heat sinks.  The cell stack includes 5 cells by example in Fig. 2 with the at least 2 cells being able to define a first battery comprising plural electrode assemblies in cells 10a and 10b and plural heat sinks 21a and 21b, respectively (Fig. 2 as applied to claim 2).
The second battery comprises a plurality of plates 21c and 21d, and plural second electrode assemblies 10c and 10d and each assembly 10c and 10d is provided with a major planar surface contacting a corresponding surface of an adjacent thermal plate 20c or 20d.  The thermal plates remove heat from the adjacent cells thereby acting as heat sinks (Fig. 2 as applied to claim 3).
The thermal conductivity of the inner second thermally conductive components 20c and 20d have a higher thermal conductivity than the outer thermally conductive components 20a, 20b, 20e and 20f (as discussed above).  Therefore the difference between the thermal conductivity of the second component and first component (with the second component being greater than the first component) is not less than 90% of the thermal conductivity of the first component (as applied to claim 8).
The first thermally conductive component, any of 20a, 20b, 20e and 20f comprises a heat sink therein on a surface of an adjacent battery 10, the second thermally conductive component, any of 20c and 20d comprises a heat sink therein on a surface of an inner adjacent battery 10c, 10d and, as discussed above, the thermal conductivity of the inner plates 20c and 20d having a heat sink therein is better than the thermal conductivity of plates 20a, 20b, 20e or 20f (Fig. 2 as applied to claim 9).
The stack of batteries in Fig. 2 is to 5 cells wherein the number of cells can be selected in any relative number to define desired groups.  For example, the first batteries of the 5 cell stack can be cells 10a, 10b and 10e and the second batteries of the 5 cell stack can be to cells 10c and 10d.  Thus the number of first batteries in such a combination is different from the second batteries (as applied to claim 19).  
A housing 50 is connected to the heat sinks 21a-21f (Figs. 1-2 as applied to claim 20).
Claims 1-11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (U.S. Patent Application No. 2018/0062225).
You discloses a battery pack comprising an array of batteries 82(90) including a first battery and a second battery the second battery being any number of batteries in the stack being closer to a center of the battery pack than the first battery in a stacking direction;
wherein the first battery 82(90) comprises a first thermally conductive component 38 a first electrode assembly (internal cell components), the second battery (any number of cells 2-5 in the middle of the array of cells) comprises a second thermally conductive component (any of 28, 18, 8, 48 and 58) and a second electrode assembly (internal cell components), and a thermal conductivity of the second thermally conductive component is not lower than that of the first thermally conductive component.  Notably, You explicitly teaches that heat transfer is more actively performed at the center region than the side regions and has higher heat transfer (paras. [0108]-[0109], Figs. 1, 2 and 4-6 as applied to claims 1 and 8).

    PNG
    media_image2.png
    537
    924
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    798
    media_image3.png
    Greyscale

For any number of adjacent cells, if a first battery is held to include be the battery to the immediate right of thermally conductive plate 38, and also the next battery immediately to the right of the battery previously mentioned,  the pair of batteries can be interpreted to be two first batteries (noting that further inner cells provided in the stack define the previously claimed second battery). 
As such, the first thermally conductive component comprises a first heat sink, the second thermally conductive component (any number of 28, 18, 8, 48 and 58) comprises a second heat sink, the first battery comprises a plurality of first heat sinks from heat plates 38 and 68 and a plurality of first electrode assemblies from outermost batteries 82(90), with at least one surface of each electrode assembly of each battery 82(90) at the outermost ends of the stack provided with a corresponding first sink 38 and 68 (Fig. 4 as applied to claim 2).
The second battery comprises plural second heat sinks 28, 18, 8, 48 and 58 and plural second electrode assemblies from the innermost cells 2-5 of the stack, and at least one surface of each second electrode assembly is provided with a second heat sink from a corresponding adjacent plate 28, 18, 8, 48 and 58 or subplates (26, 13, 16, 3, 6, 43, 46, 53 and 56, as applied to claim 3).
As thermally conductive plates 8, 18, 28, 48 and 58 includes two adjacent plates to each, any one of these subplates (paired plats such as pair 13/16 of plate 8) can further be held to define an additional thermally conductive plate arranged between adjacent two of the plurality of second electrode assemblies of the inner second battery set (cells 2-5 of the stack in Fig. 4, as applied to claim 4).
The components of plates (thermally conductive plates and heat sinks) 8, 18, 28, 38, 48, 58 and 68 are metallic such as aluminum (paras. [0052] and [0114] as applied to claim 5).
The thermally conductive plates 8, 18, 28, 38, 48, 58, 68 and/or the subplates defining each (varying embodiments) are such that a given plate such as plate 13 can be held to be a thermally conductive plate that contacts a first surface of an adjacent electrode assembly of a given second inner battery and the contact area between the conductive plate and electrode assembly is near or at complete coverage (Figs. 1 and 4-6 as applied to claim 6).
By example, thermal plate 16 and plate 8 on opposite sides of a given battery have the same structure to the thermally conductive plate and heat sink located on opposite sides of a second electrode assembly disposed between the two plates (Figs. 1 and 4-6 as applied to claim 7).
Each heat dissipation plate 38, 28, 18, 8, 48, 58 and 68, in contact with a surface of corresponding batteries, removes heat from said batteries, thereby functioning as heat sinks. And, as discussed above, since the inner thermal components of You have better thermal conductivity, the thermal conductivity to and through the corresponding heat sink for a given inner plate will be greater than the outer plates 38 and 68 (as applied to claim 9).
Thickness of the inner heat sinks are greater than the thickness of the outermost heat sinks (plate 8 or their subplates are thicker than the other plates extending outward from the middle plate 8, Figs. 1 and 4-6 as applied to claim 10).
The components of plates (thermally conductive plates and heat sinks) 8, 18, 28, 38, 48, 58 and 68 and the subplates are metallic, such as aluminum, and are therefore of the same material (paras. [0052] and [0114] as applied to claim 11).
	For any number of adjacent cells, the following can be true: if a first battery is held to be the battery to the immediate right of thermally conductive plate 38, and a second battery is held to be the adjacent battery to the right of the first battery, the second battery is provided with a second thermally conductive plate 26 or 18, which is thicker than plate 38 and thus has a thermal conductivity not lower than the first thermally conductive component 38.  In addition, such a combination further includes a buffer plate 23 or 28 located between adjacent two of the first and second batteries (Fig. 4 as applied to claim 13).
For any number of adjacent cells, if a first battery is held to include be the battery to the immediate right of thermally conductive plate 38, and also the next battery immediately to the right of the battery previously mentioned, the pair of batteries can be interpreted to be two first batteries (noting that further inner cells provided in the stack define the previously claimed second battery).  As such, when the left-most two cells of Fig. 4 are held to be two first batteries, the following applies: the first battery to the immediate right of its thermally conductive plate 38, and the first battery immediately adjacent to this first battery having its own thermally conductive plate 26 or 18 and a buffer plate 23 or 28 is then located between two adjacent first batteries (Fig. 4 as applied to claim 14).
Each plate assembly disposed between adjacent cells includes a major surface extending and a lower extension along the edge of each electrode assembly of each battery.  Thus the heat sinks are located on two surfaces of each battery (Figs. 1 and 4-6 as applied to claims 15 and 17). 
As the stack includes 6 cells, and the number of first and second cells can be selected as desired, if the two outermost batteries 82(90) define a plurality of first batteries, then the remaining four inner batteries 82(90) define a plurality of second batteries and the number of first and second batteries are then different (Fig. 4 as applied to claim 19).
A housing 2, is connected to the heat sinks of plates 8, 18, 28, 38, 48, 58 and 68 (Figs. 4-6 as applied to claim 20).
Claims 1-3, 8-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikane et al. (JP 2010-272378A).
Yoshikane discloses a battery pack comprising an array of batteries 1 including a first battery and a second battery the second battery being any number of batteries in the stack being closer to a center of the battery pack than the first battery in a stacking direction;
wherein the first battery 1 comprises a first thermally conductive component 12X or 12Z a first electrode assembly (internal cell components), the second battery (any number of cells in the middle of the array of cells) comprises a second thermally conductive component 12Y and a second electrode assembly (internal cell components), and a thermal conductivity of the second thermally conductive 12Y, being thicker is not lower than that of the first thermally conductive component 12X or 12Z (Fig. 6 as applied to claim 1).
The first thermally conductive components 12X or 12Z comprise surfaces which function as a heat sink with respect to an adjacent battery.  The second thermally conductive components 12Y also comprise surfaces which function as a heat sink with respect to an adjacent battery.  The first battery comprises plural electrode assemblies in each cell disposed between plates 12X or 12Z and plural heat sinks corresponding to the batteries and plates 12X or 12Z  (Fig. 6 as applied to claim 2). 
The second battery comprises plural electrode assemblies for each cell disposed between plates 12Y and each plates 12Y which define plural heat sinks in contact with the edge and sides of each electrode assembly of the plurality of inner second batteries (Fig. 6 as applied to claim 3).
The thermal conductivity of the inner plates 12Y is higher than the outer plates 12X and 12Z (Fig. 6 as applied to claims 8 and 9).
  The thickness of the inner plates 12Y is greater than the outer plate sinks 12X and 12Z (Fig. 6 as applied to claim 10).
Heat sinks of plates 12X, 12Y and 12Z are of the same material, thermally conductive plastic, but of different thickness (as applied to claim 11). 
Each heat dissipation plate 12X, 12Y, 12Z includes a main surface and edges which overlap the upper and lower corners of each battery.  The configuration is provided as a heat sink to remove heat from adjacent batteries. And, as discussed above, since the inner thermal components of Yoshikane have better thermal conductivity, the thermal conductivity to and through the corresponding heat sink 12Y for a given plate will be greater than the outer plates 12x and 12Z (as applied to claim 9).
	The first and second heat sinks disposed on upper and lower edges of each battery defines heat sinks located on at least the two ends of each cell (Fig. 6 as applied to claims 15 and 17).
Each heat dissipation plate 12X, 12Y, 12Z includes a main surface and edges which overlap the upper and lower corners of each battery.  The configuration is provided as a heat sink to remove heat from adjacent batteries. And, as discussed above, since the inner thermal components of Yoshikane have better thermal conductivity, the thermal conductivity to and through the corresponding heat sink 12Y for a given plate will be greater than the outer plates 12x and 12Z.  The cross section for each plate, major planar surface and perpendicular edge portions defines a U shape with respect to the adjacent cell surface (Fig. 6 as applied to claims 16 and 18).
As the stack includes 6 cells, and the number of first and second cells can be selected as desired, if the two outermost batteries 82(90) define a plurality of first batteries, then the remaining four inner batteries 82(90) define a plurality of second batteries and the number of first and second batteries are then different (Fig. 4 as applied to claim 19). 
The battery pack includes a housing (Fig. 2) that is mechanically and thermally connected with the internal batteries and corresponding heat sinks (as applied to claim 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent Application No. 2016/0197385), You et al. (U.S. Patent Application No. 2018/0062225) or Yoshikane et al. (JP 2010-272378A) as applied to claim 9 above, and further in view of Okhura (U.S. Patent Application No. 2012/0298433).
Neither Matsumoto, You nor Yoshikane teach of bonding the heat sinks to battery surfaces as recited therein via thermally conductive adhesives.
Okhura taught that it was known in the art to use a thermally conductive adhesive to improve contact between a battery cell and adjacent thermal transfer surface (paras. [0008], [0078]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the batteries of either Matsumoto, You or Yoshikane to bond the batteries to adjacent thermal transfer surfaces using a thermal adhesive as taught by Okhura since it would have improved contact and heat exchange between the batteries and heat transfer surfaces of the battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725